The petitioner was convicted of the offense of "operating a motor vehicle upon a highway while under the influence of intoxicating liquor, contrary to law," an offense denounced by section 3324 of the Code 1923, which provides that: "Whoever operates a motor vehicle while in an intoxicated condition is guilty of a misdemeanor and upon conviction shall be fined not exceeding five hundred dollars, and may, in the discretion of the court be sentenced to imprisonment in the county jail or to hard labor for the county for a term not exceeding six months."
Under the terms of this statute, enacted by the Legislature in the exercise of the police power, the place of operation is not made an element of the offense.
On petitioner's appeal to the Court of Appeals, the judgment of conviction was affirmed, without opinion, and under the settled rules of review by certiorari to that court its decision is not reviewable. Lawson v. State, 219 Ala. 461,122 So. 467; Fannie Robinson v. State, 227 Ala. 699, 149 So. 922; Roy Cofield v. City of Anniston, 220 Ala. 697, 124 So. 916; Rogers v. State, 223 Ala. 53, 134 So. 813; Waldrop v. State,223 Ala. 413, 136 So. 736; Jones v. State, 225 Ala. 398,143 So. 837.
Writ denied.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.